Filed Pursuant to Rule 497(c) 1933 Act File No. 333-170422 1940 Act File No. 811-22492 MAINGATE TRUST On behalf of MainGate Trust (the “Trust”) and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in the definitive form of Prospectus for MainGate MLP Fund, a series of MainGate Trust, which was filed pursuant to Rule 497(c) on March 26, 2015.The purpose of this filing is to submit the 497(c) filing dated March 30, 2015 in XBRL for MainGate MLP Fund. The XBRL exhibits attached hereto consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
